

116 SCON 31 : Recognizing the importance and significance of the 2020 Census and encouraging individuals, families, and households across the United States to participate in the 2020 Census to ensure a complete and accurate count. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionS. CON. RES. 31IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONRecognizing the importance and significance of the 2020 Census and encouraging individuals,
			 families, and households across the United States to participate in the
			 2020 Census to ensure a complete and accurate count. 
	
 Whereas the Constitution of the United States requires an actual enumeration of the population every 10 years, with the 2020 count beginning in remote Alaska in January 2020 and elsewhere in the United States in March 2020;
 Whereas the decennial census is a responsibility of the Federal Government, mandated by section 2 of article I of the Constitution of the United States;
 Whereas any individual who wants to help administer the 2020 Census should apply at 2020census.gov/jobs;
 Whereas the goal of the decennial census is to count every person in the United States once, and only once, and in the right place;
 Whereas the goal of the 2020 Census is to eliminate the undercounting and overcounting of specific population groups, problems that were apparent in previous censuses;
 Whereas the 2020 Census is quick, safe, and easy to complete; Whereas, under section 2108(b) of title 44, United States Code—
 (1)the confidentiality of all personally identifiable information from the decennial census is protected from public disclosure for 72 years;
 (2)the Bureau of the Census is prohibited from sharing any personally identifiable information from the decennial census with any other government agency, including law enforcement and courts of law, or any private entity, for any purpose; and
 (3)the information collected through the decennial census is used for statistical purposes only; Whereas the decennial census is a cornerstone of the representative democracy of the United States, as the data collected through the decennial census—
 (1)is the basis for apportioning among the States seats in the House of Representatives; and (2)is provided to the States for drawing congressional and legislative district lines;
 Whereas complete and accurate census data will help ensure that resources for education, health care, rural development, workforce training, housing, transportation, and other matters are allocated fairly and accurately;
 Whereas businesses use census data to guide investment in job-creating initiatives, such as the building of new production facilities, and in choosing where to locate new retail and service outlets;
 Whereas, in 2020, responding to the census will be easier than ever, as the census form will be available online for the first time and households may choose to respond online, over the phone, or through the mail; and
 Whereas a complete and accurate census requires the fullest possible participation from all residents of the United States: Now, therefore, be it
	
 That it is the sense of Congress that— (1)it is the civic duty of the people of the United States to help ensure that the 2020 Census is as accurate as possible;
 (2)the Federal Government, State and local governments, civil society, businesses, religious institutions, libraries, and other national and local organizations should work together as partners to inform the public that the 2020 Census is safe, easy, and important;
 (3)individuals who want to help administer the 2020 Census should apply for a job at 2020census.gov/jobs; and
 (4)residents of the United States should plan to respond to the 2020 Census to ensure that all people living in a household in the United States, including young children, are included.Passed the Senate December 18, 2019.Julie E. Adams,Secretary